OVERTON, Justice.
We accepted jurisdiction in this cause, reported as Ben v. State, 461 So.2d 286 (Fla.2d DCA 1985), on the basis of conflict with Montsdoca v. State, 84 Fla. 82, 93 So. 157 (1922).* We quash the decision of the district court of appeal on the authority of Royal v. State, 490 So.2d 44 (Fla.1986), and remand to the district court for reconsideration in light of our decision in that case.
It is so ordered.
McDonald, C.J., and ADKINS, EHRLICH and SHAW, JJ., concur.
BOYD, J., dissents with an opinion.

We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.